Exhibit 10.4

 

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

EMPLOYER/UNION-ONLY GROUP ADDENDUM TO CONTRACT WITH

APPROVED ENTITY PURSUANT TO SECTIONS 1851 THROUGH 1859 AND

1860D-1 THROUGH 1860D-42 OF THE SOCIAL SECURITY ACT FOR THE

OPERATION OF A MEDICARE ADVANTAGE PRESCRIPTION DRUG PLAN

 

The Centers for Medicare & Medicaid Services (hereinafter referred to as “CMS”)
and (See Chart), a Medicare Advantage Organization (hereinafter referred to as
the “MA Organization”) agree to amend the contract _______(INSERT “H” OR “R”
NUMBER) governing the MA Organization’s operation of a Medicare Advantage plan
described in section 1851(a)(2)(A) or section 1851(a)(2)(C) of the Social
Security Act (hereinafter referred to as “the Act”), including all attachments,
addenda, and amendments thereto, to include the provisions contained in this
Addendum (collectively hereinafter referred to as the “contract”), under which
the MA Organization shall offer Employer/Union-Only Group MA-PD Plans
(hereinafter referred to as “employer/union-only group MA-PDs”) in accordance
with the waivers granted by CMS under section 1857(i) of the Act. The terms of
this Addendum shall only apply to MA-PD plans offered exclusively to
employers/unions.

 

This Addendum is made pursuant to Subparts K of 42 CFR Parts 422 and 423.

 

Page 1 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

ARTICLE I

EMPLOYER/UNION-ONLY GROUP MEDICARE ADVANTAGE

PRESCRIPTION DRUG PLANS

 

A. MA Organization agrees to operate one or more employer/union-only group
MA-PDs in accordance with the terms of this Addendum, the Medicare Advantage
contract, which incorporates in its entirety the Solicitation For Applications
from Prescription Drug Plans released on January 21, 2005 (as revised on
March 9, 2005), as modified by the 2006 Part D Application Instructions for
Employer/Union Sponsored Retiree Group Plans (as revised April 19, 2005) (except
for requirements contained therein that are expressly waived or modified by this
Addendum), all provisions of Federal statutes, regulations, and policies
applicable to MA organizations and MA plans (except to the extent any such
provisions are expressly waived or modified by this Addendum), and any
employer/union-only group waiver guidance. MA Organization also agrees to
operate one or more employer/union-only group MA-PDs in accordance with 42 CFR
Parts 422 and 423 (with the exception of Subparts Q, R, and S), sections 1851
through 1859 and 1860D-1 through 1860D-42 of the Act (with the exception of
1860D-22(a) and 1860D-31), and the solicitation, as well as all other applicable
Federal statutes, regulations, and policies, including any employer/union-only
group waiver guidance.

 

B. This Addendum is deemed to incorporate any changes that are required by
statute to be implemented during the term of the contract, and any regulations
and policies implementing or interpreting such statutory provisions.

 

C. In the event of any conflict between the employer/union-only group waiver
guidance issued prior to the execution of the contract and this Addendum, the
provisions of this Addendum shall control. In the event of any conflict between
the employer/union-only group waiver guidance issued after the execution of the
contract and this Addendum, the provisions of the employer/union-only group
guidance shall control.

 

D. This Addendum is in no way intended to supersede or modify 42 CFR Parts 422
and 423 or sections 1851 through 1859 and 1860D-1 through D-42 of the Act,
except as specifically provided in applicable employer/union-only group waiver
guidance and/or in this Addendum. Failure to reference a statutory or regulatory
requirement in this Addendum does not affect the applicability of such
requirement to the MA Organization and CMS.

 

E. The provisions of this Addendum apply to all employer/union-only group MA-PDs
offered by the MA Organization. In the event of any conflict between the
provisions of this Addendum and any other provision of the contract, the terms
of this Addendum shall control.

 

Page 2 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

ARTICLE II

FUNCTIONS TO BE PERFORMED BY THE MEDICARE ADVANTAGE

ORGANIZATION

 

A. PROVISION OF MA BENEFITS

 

  1. MA Organization agrees to provide enrollees in each of its
employer/union-only group MA-PDs the basic benefits (hereinafter referred to as
“basic benefits”) as required under 42 CFR §422.101 and, to the extent
applicable, supplemental benefits under 42 CFR §422.102 and as established in
the MA Organization’s final benefit and price bid proposal as approved by CMS.

 

  2. MA Organization may swap different types of mandatory supplemental benefits
and optional supplemental benefits (as defined in 42 CFR §422.2) (hereinafter
referred to as “supplemental benefits”) of equal actuarial value in
employer/union-only group MA-PDs.

 

  3. MA Organization may modify the cost sharing (e.g., coinsurance, copayments,
deductibles) of basic and supplemental benefits offered in employer/union-only
group MA-PDs by providing a higher benefit level and/or a modified premium to
employer/union-only groups contracting with MA Organization. The uniformity of
premium, benefits, and cost-sharing requirement of 42 CFR §422.100(d)(2) shall
not apply to such modifications. The overall value of each modified benefit
offered to employer/union-only groups must be actuarially equivalent to the
basic and/or supplemental benefit offered in the employer/union-only group MA-PD
and the modification must not have the effect of denying or discouraging access
to covered medically-necessary health care items and services as set forth in 42
CFR §422.100(f)(2).

 

  4. The requirements in section 1852 of the Act and 42 CFR §422.100(c)(1)
pertaining to the offering of benefits covered under Medicare Part A and in
section 1851 of the Act and 42 CFR §422.50(a)(1) pertaining to who may enroll in
an MA-PD are waived for employer/union-only group MA-PD enrollees who are not
entitled to Medicare Part A.

 

  5. For employer/union-only group MA-PDs offering non-calendar year coverage,
MA Organization may determine basic and supplemental benefits (including
deductibles, out-of-pocket limits, etc.) on a non-calendar year basis subject to
the following requirements:

 

(a) Applications, bids, and other submissions to CMS must be submitted on a
calendar year basis; and

 

(b) CMS payments will be determined on a calendar year basis.

 

Page 3 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

  6. For MA-PDs that have a monthly beneficiary rebate described in 42 CFR §
422.266:

 

(a) MA Organization may vary the form of rebate allocation so that the rebates
vary between employer/union groups within the plan benefit package for an
employer/union group to whom MA Organization offers the plan, with the exception
of a rebate credited toward the reduction of the Part B premium. Any reduction
of the Part B premium through crediting of the rebate must be available to all
members of the plan at the same level, regardless of the enrollee’s
employer/union group affiliation; and

 

(b) MA Organization must:

 

(i) ensure Part B premium buy-downs are the same for all enrollees;

 

(ii) ensure that the total monthly rebate amount for the plan total rebates per
enrollee are uniform across employer groups in the plan and that all rebates are
accounted for and used only for the purposes provided in the Act; and

 

(iii) retain documentation that supports the use of all of the rebates on a
detailed basis and must provide access to this documentation in accordance with
the requirements of 42 CFR §422.501.

 

B. PROVISION OF PRESCRIPTION DRUG BENEFITS

 

  1. (a) Except as provided in II.B.1(b), MA Organization agrees to provide
basic prescription drug coverage, as defined under 42 CFR §423.100, under any
employer/union-only group MA-PD, in accordance with Subpart C of 42 CFR Part
423. MA Organization also agrees to provide Part D benefits under any
employer/union-only group MA-PD as described in MA Organization’s bid approved
each year by CMS.

 

(b) CMS agrees that MA Organization will not be subject to the actuarial
equivalence requirement set forth in 42 CFR §423.104(e)(5) with respect to any
employer/union-only group MA-PD and may provide less than the defined standard
coverage between the deductible and initial coverage limit. MA Organization
agrees that its basic prescription drug coverage under any employer/union-only
group MA-PD will satisfy all of the other actuarial equivalence standards set
forth in 42 CFR §423.104, including but not limited to the requirement set forth
in 42 CFR §423.104(e)(3) that the plan has a total or gross value that is at
least equal to the total or gross value of defined standard coverage.

 

(c) CMS agrees that nothing in this Addendum prevents MA Organization from
offering benefits in addition to basic prescription drug coverage to
employers/unions. Such additional benefits offered pursuant to private

 

Page 4 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

agreements between MA Organization and employers/unions will be considered
non-Medicare Part D benefits. MA Organization agrees that such additional
benefits may not reduce the value of basic prescription drug coverage (e.g.,
additional benefits cannot impose a cap that would preclude enrollees from
realizing the full value of such basic prescription drug coverage). MA
Organization may charge employers/unions up to 100% of the value of the
additional benefits as part of the monthly beneficiary premium.

 

(d) MA Organization agrees that any additional non-Medicare Part D benefits
offered to an employer/union will always pay primary to the subsidies provided
by CMS to low-income individuals under Subpart P of 42 CFR Part 423 (the
“Low-Income Subsidy”).

 

  2. MA Organization agrees enrollees of employer/union-only group MA-PDs will
not be permitted to make payment of premiums under 42 CFR §423.293(a) through
withholding from the enrollee’s Social Security, Railroad Retirement Board, or
Office of Personnel Management benefit payment.

 

  3. MA Organization agrees it shall obtain written agreements from each
employer/union that provide that the employer/union may determine how much of an
enrollee’s Part D monthly beneficiary premium it will subsidize, subject to the
restrictions set forth in (a) through (e) below. MA Organization agrees to
retain these written agreements with employers/unions and provide access to
these written agreements to CMS in accordance with 42 CFR §§423.504(d) and
423.505(d) and (e).

 

(a) The employer/union can subsidize different amounts for different classes of
enrollees in the employer/union-only group MA-PD provided such classes are
reasonable and based on objective business criteria, such as years of service,
date of retirement, business location, job category, and nature of compensation
(e.g., salaried v. hourly). Different classes cannot be based on eligibility for
the Low Income Subsidy.

 

(b) The employer/union cannot vary the premium subsidy for individuals within a
given class of enrollees.

 

(c) The employer/union cannot charge an enrollee for prescription drug coverage
provided under the plan more than the sum of his or her monthly beneficiary
premium attributable to basic prescription drug coverage and 100% of the monthly
beneficiary premium attributable to his or her supplemental prescription drug
coverage (if any).

 

(d) For all enrollees eligible for the Low Income Subsidy, the low income
premium subsidy amount will first be used to reduce the portion of the monthly
beneficiary premium attributable to basic prescription drug coverage paid by the
enrollee, with any remaining portion of the premium subsidy amount then applied

 

Page 5 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

toward the portion of the monthly beneficiary premium attributable to basic
prescription drug coverage paid by the employer/union.

 

(e) If the low income premium subsidy amount for which an enrollee is eligible
is less than the portion of the monthly beneficiary premium paid by the
enrollee, then the employer/union should communicate to the enrollee the
financial consequences for the beneficiary of enrolling in the
employer/union-only group MA-PD as compared to enrolling in another Part D plan
with a monthly beneficiary premium equal to or below the low income premium
subsidy amount.

 

  4. For non-calendar year employer/union-only group MA-PDs, MA Organization may
determine benefits (including deductibles, out-of-pocket limits, etc.) on a
non-calendar year basis subject to the following requirements:

 

(a) Applications, formularies, bids and other submissions to CMS must be
submitted on a calendar year basis;

 

(b) The employer/union-only group MA-PD must be actuarially equivalent to
defined standard coverage for the portion of its plan year that falls in a given
calendar year. An employer/union-only group MA-PD will meet this standard if it
is actuarially equivalent for the calendar year in which the plan year starts
and no design change is made for the remainder of the plan year. In no event can
MA Organization increase during the plan year the annual out-of-pocket
threshold;

 

(c) After an enrollee’s incurred costs exceed the annual out-of-pocket
threshold, the employer/union-only group MA-PD must provide coverage that is at
least actuarially equivalent to that provided under standard prescription drug
coverage; eligibility for such coverage can be determined on a plan year basis.

 

C. ENROLLMENT REQUIREMENTS

 

  1. MA Organization agrees to restrict enrollment in an employer/union-only
group MA-PD to those individuals eligible for the employer’s/union’s
employment-based group coverage.

 

  2. MA Organization will not be subject to the requirement to offer the
employer/union-only group MA-PD to all Medicare eligible beneficiaries residing
in its service area as set forth in 42 CFR §422.50.

 

  3.

If an employer/union elects to enroll individuals eligible for its
employer/union-only group MA-PD through a group enrollment process, MA
Organization will not be subject to the individual enrollment requirements set
forth in 42 CFR §422.60 and §423.32(b). MA Organization agrees that all
individuals eligible for its employer/union-only group MA-PD will be advised
that the employer/union contracting with MA Organization to offer an
employer/union-only group MA-PD (hereinafter referred to as “employer/union”)
intends to enroll them into the

 

Page 6 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

 

plan through a group enrollment process unless the individual affirmatively opts
out of such enrollment. MA Organization agrees that all such individuals will be
provided this information at least 30 days prior to the effective date of the
individual’s enrollment in the employer/union-only group MA-PD. MA Organization
agrees the information must include a summary of benefits offered under the
employer/union-only group MA-PD, an explanation of how to get more information
on such plan, and an explanation of how to contact Medicare for information on
other MA-PD plans that might be available to the individual. In addition, MA
Organization agrees that all information necessary to effectuate enrollment must
be submitted electronically to CMS, consistent with CMS instructions.

 

D. BENEFICIARY PROTECTIONS

 

  1. MA Organization’s employer/union-only group MA-PDs will not be subject to
the marketing requirements set forth in 42 CFR §422.80 and §423.50 or the
information requirements of 42 CFR §423.48.

 

  2. CMS agrees that the disclosure requirements set forth in 42 CFR §§423.128
and in the “Marketing Materials Guidelines for Medicare Advantage-Prescription
Drug Plans (MA-PDs) and Prescription Drug Plans (PDPs),” will not apply with
respect to any employer/union-only group MA-PD when the employer/union is
subject to alternative disclosure requirements (e.g., the Employee Retirement
Income Security Act of 1974 (“ERISA”)) and fully complies with such alternative
requirements. MA Organization agrees to provide beneficiary plan documents,
including summary plan descriptions and all other beneficiary communications
that provide descriptions of the benefit offerings, to CMS at the time of use
and to current and/or potential enrollees on a timely basis. CMS may review
these documents in the event of beneficiary complaints or for other reasons and
require changes if CMS determines that such changes are necessary.

 

E. SERVICE AREA, FORMULARIES AND PHARMACY ACCESS

 

  1. CMS agrees that employer/union-only group Local MA-PDs that provide
coverage to individuals in any part of a State can offer coverage to retirees
eligible for the employer/union-only group MA-PD throughout that State. CMS also
agrees that employer/union-only group Regional MA-PDs that provide coverage to
individuals in any part of a Region can offer coverage to retirees eligible for
the employer/union-only group MA-PD throughout that Region.

 

  2.

CMS agrees that Regional MA-PDs and non-network Private Fee-for-Service
employer/union-only group MA-PDs may extend coverage beyond their designated
service areas to all enrollees of a particular employer/union-only group plan,
regardless of where they reside in the nation, when the most substantial portion
of the employer’s employees (or in the case of a union, the union’s
participants) reside in the service area where the MA Organization, either
itself or

 

Page 7 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

 

through subcontractors or other partners, is a provider of non-group MA-PD
coverage. The MA Organization agrees to conduct an actual review of where the
substantial portion of the employer’s/union’s employees/participants reside and
to maintain adequate supporting documentation of such review (including the date
of such review, by whom the review was conducted, and any other relevant
documentation to substantiate the review), and to permit CMS to audit and review
such documentation. Such expanded service areas must have convenient Part D
pharmacy access sufficient to meet the needs of enrollees wherever they reside.

 

  3. MA Organization agrees to utilize, as the formulary for any
employer/union-only group MA-PD, a base formulary that has received approval
from CMS, in accordance with CMS formulary guidance, for use in a non-group
MA-PD offered by MA Organization. Except as set forth in 42 CFR §423.120(b) and
sub-regulatory guidance, MA Organization may not modify the approved base
formulary used for any employer/union-only group MA-PD by removing drugs, adding
additional utilization management restrictions, or increasing the cost-sharing
status of a drug from the base formulary. Enhancements that are permitted to the
base formulary include adding additional drugs, removing utilization management
restrictions, and improving the cost-sharing status of drugs.

 

  4. For any employer/union-only group MA-PD, MA Organization agrees to provide
Part D benefits in the plan’s service area utilizing a pharmacy network and
formulary that meets the requirements of 42 CFR §423.120, with the following
exception: CMS agrees that the retail pharmacy access requirements set forth in
42 CFR §423.120(a) (“Tricare” standards) will not apply when the
employer/union-only group MA-PD’s pharmacy network is sufficient to meet the
needs of its enrollees throughout the employer/union-only group MA-PD’s service
area, as determined by CMS. CMS may periodically review the adequacy of the
employer/union-only group MA-PD’s pharmacy network and require the
employer/union-only group MA-PD to expand access if CMS determines that such
expansion is necessary in order to ensure that the employer/union-only group
MA-PD’s network is sufficient to meet the needs of its enrollees.

 

F. PAYMENT TO MA ORGANIZATION

 

Except as provided in II.F.1 through 4, payment under this Addendum will be
governed by the rules of Subparts G and J of 42 CFR Part 423.

 

1. MA Organization acknowledges that the risk sharing, plan entry and retention
bonus provisions of section 1858 of the Act and 42 CFR §422.458 shall not apply
to any employer/union-only group Regional MA-PDs.

 

2. MA Organization acknowledges that the risk-sharing payment adjustment
described in 42 CFR §423.336 is not applicable for any employer/union-only group
MA-PD enrollee.

 

Page 8 of 9



--------------------------------------------------------------------------------

MA-PD EMPLOYER/UNION-ONLY GROUP CONTRACT ADDENDUM

 

3. MA Organization will receive a monthly direct subsidy under 42 CFR Subpart G
for each employer/union-only group MA-PD enrollee equal to the amount of the
national average monthly bid amount (not its approved standardized bid),
adjusted for health status (as determined under 42 CFR §423.329(b)(1)) and
reduced by the base beneficiary premium for the employer/union-only group MA-PD,
as adjusted under 42 CFR §423.286(d)(3), if applicable. The further adjustments
to the base beneficiary premium contained in 42 CFR §423.286(d)(1) and (2) will
not apply.

 

4. MA Organization will not receive monthly reinsurance payment amounts in the
manner set forth in 42 CFR §423.329(c)(2)(i) for any employer/union-only group
MA-PD enrollee, but instead will receive the full reinsurance payment following
the end of year reconciliation as described in 42 CFR §423.329(c)(2)(ii).

 

5. For non-calendar year plans:

 

(a) CMS payments will be determined on a calendar year basis;

 

(b) Low income subsidy payments and reconciliations will be determined based on
the calendar year for which the payments are made; and

 

(c) MA Organization acknowledges that it will not receive reinsurance payments
under 42 CFR §423.329(c).

 

ARTICLE III

RECORD RETENTION AND REPORTING REQUIREMENTS

 

A. GENERAL REPORTING REQUIREMENTS

 

CMS agrees that MA Organization is not subject to the general public reporting
requirements contained in 42 CFR §422.516(a) and §423.514(a) for its
employer/union-only group MA-PDs to the extent that: (1) such information is
required to be reported to enrollees and to the general public by other law
(including ERISA or securities laws) or by a separate contractual agreement and
(2) MA Organization fully complies with such requirements.

 

Page 9 of 9